The right of appeal is granted by law, and is a right that all persons convicted of crime in the courts of the state may exercise. In other words, it is a privilege granted by the law to those against whom judgments of confinement or punishment by fine was rendered, which they may exercise at their opinion. When an appeal is once lodged in this court, and the cause submitted, unless good cause is shown to the contrary, this court has uniformly permitted the plaintiff in error to dismiss his appeal at his election. Nash v. State, 13 Okla. Crim. 211,163 P. 330.
In the instant case there is no reason made to appear why the dismissal should not be ordered in compliance with the stipulation of the respective counsel.
It is therefore adjudged and ordered that the appeal be and is accordingly dismissed. Mandate forthwith. *Page 249